Justice PLEICONES.
I respectfully dissent. In my Anew, public policy as expressed in S.C.Code Ann. § 38-77-160 (2002) requires the limitation on portability in Nationwide’s policy. Section 38-77-160 reads, in relevant part:
If, however, an insured or named insured is protected by uninsured or underinsured motorist coverage in excess of the basic limits, the policy shall provide that the insured or named insured is protected only to the extent of the coverage he has on the vehicle involved in the accident. If none of the insured’s or named insured’s vehicles is involved in the accident, coverage is available only to the extent of coverage on any one of the vehicles with the excess or underinsured coverage.
In Burgess v. Nationwide Mut. Ins. Co., we stated that “the ‘If, however’ sentence in § 38-77-160 ... does not literally apply to these facts since Burgess is not attempting to stack excess UIM coverage from his Nationwide policy.” 373 S.C. 37, 41, 644 S.E.2d 40, 42 (2007). However, we also said that “the statute itself contains a limit on the ‘portability’ of UIM coverage” because “[t]he ‘If, however’ sentence in § 38-77-160 evinces the legislature’s intent, in a stacking situation, to bind the insured to the amount of coverage he chose to purchase in the policy covering the vehicle involved in the accident.” Id. at 41, 644 S.E.2d at 42-43. Because we found that, regardless of whether § 38-77-160 applied literally, it provided enough indication of the intent of the General Assembly to bar portability under the facts of that case, a determination of the exact application of § 38-77-160 was not necessary to our holding.
A plain reading of the statute reveals that the “If, however” sentence is not limited to stacking situations. Section 38-77-160 provides the entire legislative directive on the contents of policy provisions for UIM and excess UM coverage. It applies whenever “an insured or named insured is protected by uninsured or underinsured motorist coverage in excess of the basic limits.” That is, it governs in every policy that provides UIM or excess UM coverage (“the excess or underinsured coverage”). It must apply in a case in which a policy holder seeks to import UIM coverage from a policy covering a non-*404involved vehicle, regardless of whether the particular facts include stacking.7
The statute does not distinguish between insureds who are owners and insureds who are not owners. Rather, the statute speaks of “the insured or named insured.” By definition, the “insured” includes resident relatives.8 Under Arrieta’s policy, Arrieta is the “named insured.” Rhoden and Dickey are “insureds,” since the parties stipulated they were resident relatives.
Moreover, the statute unmistakably conveys the legislative intent to limit UIM and excess UM coverage available to named insureds and insureds to the amount of coverage selected under the primary policy: “the policy shall provide that the insured or named insured is protected only to the extent of the coverage he has on the vehicle involved in the accident” (emphasis added). Here the primary policy, under which all of the parties had coverage, is Arrieta’s, and it provides no UIM coverage. Under the plain reading of the statute and Rhoden’s policy, the absence of UIM coverage on Arrieta’s policy precluded the import of UIM coverage from Rhoden’s policy.
Ruling that an insured does not have a vehicle in the accident for purposes of UIM coverage effectively alters the statute to read, “the policy shall provide that the ... named insured is protected only to the extent of the coverage he has on the vehicle involved in the accident [but the insured must be protected to the extent of the coverage he has on any vehicle, whether or not it is involved in the accident].”9 This directly contradicts the statute.
*405The General Assembly has seen fit to require that liability coverage under an automobile insurance policy extend to all resident relatives, defining the term “insured” to embrace them in § 38-77-30, but simultaneously to limit excess UM and all UIM coverage for “insureds.” Thus, by virtue of their status as resident relatives, Rhoden and Dickey are insureds under Arrieta’s primary policy. By law they had “coverage ... on the vehicle involved in the accident,” on which no UIM coverage had been purchased. By the terms of the statute and policy language, Rhoden’s, Dickey’s, and Arrieta’s UIM coverage under Rhoden’s policy was limited to the amount of UIM coverage they had under Arrieta’s policy. Although the majority is concerned that, under such a rule, non-owner insureds10 cannot ensure that they have UIM coverage, the General Assembly has mandated that they are bound by the UIM coverage choices made by their resident relatives.
Public policy as expressed in § 38-77-160 requires limitation of UIM coverage portability when an insured seeks coverage beyond that purchased on the involved vehicle. Here, the insurance policy terms track the language of the statute, and we should not override the unambiguous terms of the insurance policy to find coverage under the guise of public policy. Citizens’ Bank, supra. Thus, in my view, neither Rhoden nor Dickey is entitled to UIM coverage under Rho-den’s policy. I therefore respectfully dissent.
KITTREDGE, J., concurs.

. Even if the provision did not apply to a non-stacking situation by its terms, that distinction would not remove it from the evident legislative intent to limit portability of excess coverage. See Burgess, 373 S.C. at 41, 644 S.E.2d at 42-43. The majority’s holding relies on a public policy derived from statutory provisions that do not specifically relate to excess coverage as § 38-77-160 does.


. In relevant part, § 38-77-30 states, “Insured means the named insured and, while resident of the same household, the spouse of any named insured and relatives of either, while in a motor vehicle or otherwise....” S.C.Code Ann. (Supp.2010).


.This is precisely the effect of the majority’s ruling. Put another way, the majority’s result strikes out the words "insured or” from the statute.


. The majority cites language in Burgess, supra, that “raised [the] possibility” that vehicle owners might be distinguishable from non-owners for stacking purposes. In Burgess, the motorist sought to import UIM coverage from a policy on several vehicles he owned to the motorcycle he owned but insured under a separate policy with no UIM coverage. That case involved no consideration of a distinction between owners and non-owners, and the mere fact that the Court focused squarely on the question presented — i.e., the rights of an owner/named insured under another policy — did not hint that Class I insureds might be divisible into separate classes for purposes of importing coverage.